DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/918,211, filed on 01 July 2020, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed on 01 July 2020, 07 July 2021, and 25 September 2021 has been considered. An initialed copy of form 1449 for each IDS is enclosed herewith.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because it is not written in narrative form. Instead, the abstract has been written as a run-on sentence that generally mimics the claim. The abstract should be in narrative form, which should include a series of complete sentences.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “determining, by a server, a location where a first transport will run out of energy” (i.e., mental calculation), “determining, by the server, a first amount of energy needed by a second transport to maneuver to the first transport at an intermediate location prior to the location and to wirelessly provide a second amount of energy to the first transport, wherein the first transport and the second transport are in motion” (i.e., mental calculation), and “instructing, by the server, the second transport to wirelessly provide the second amount of energy at the intermediate location” (i.e., making a mental note or noting on pen and paper that the second transport needs to provide energy to the first transport).  Independent claims 8 and 15 recite substantially similar limitations.  These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind.  Therefore, these limitations are abstract ideas and claims 1, 8, and 15 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 8, and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional element “a processor”, claim 8 recites the additional element “a processor of a transport; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to:” and claim 15 recites “A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform”. Each of these additional elements represent a generic computer recited in the claims at a high level and merely use the generic computer as a tool to perform the abstract ideas. Therefore, these additional elements do not integrate the judicial exception into a practical application of that exception. While the limitation “instructing, by the server, the second transport to wirelessly provide the second amount of energy at the intermediate location” was interpreted above as an abstract idea, this limitation could also be interpreted as an additional element. This limitation, given its broadest reasonable interpretation, could be interpreted as sending a signal to the second transport to wirelessly exchange energy. However, Outputting data is insignificant extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. Sending a signal to the second transport is outputting data. The mere sending of a signal is not an actual use or application of the abstract idea. Therefore, this limitation, even if interpreted such that it represents an additional element, does not integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 11 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. Further, transmitting and receiving data over a network is a generic computing function, which is well-understood, routine and conventional activities previously known to the industry. Sending an instruction to a second transport is transmitting data over a network. Therefore, this additional element does not amount to significantly more than the judicial exception.
Based on the above analysis, claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 2 and 9 recite “determining, by the server, the intermediate location, wherein the intermediate location is based on one or more road and environmental conditions that the first transport and the second transport will encounter”, which may be performed mentally. The claims do not recite any new additional elements. Therefore, claims 2 and 9 do not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 3 and 10, recite “wherein the second amount of energy allows the first transport to maneuver to one or more of a charging station and a final destination”, which further defines the previously-identified abstract idea of determining a first amount of energy. The abstract idea as further defined may still be practically performed in the human mind. The claims do not recite any new additional elements. Therefore, claims 3 and 10 do not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 4, 11, and 17 recite “determining, by the server, a third amount of energy needed by the second transport to maneuver back to an initial location”, which may be performed mentally. The claims do not recite any new additional elements. Therefore, claims 4, 11, and 17 do not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 5, 12, and 18, recite “determining, by the server, a position of the first transport and a position of the second transport to optimally align a transmitting module in the second transport with a receiving module in the first transport”, which may be performed mentally. The claims do not recite any new additional elements. Therefore, claims 5, 12, and 18 do not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 6, 13, and 19, recite the additional element “receiving, by the server, a validation of the intermediate location from the second transport, wherein the validation comprises a blockchain consensus between the second transport and the server”. Receiving data is insignificant extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. Receiving a validation at a server is receiving data. Further, transmitting and receiving data over a network is a generic computing function, which is well-understood, routine and conventional activities previously known to the industry. Receiving a validation at a server is receiving data over a network. Therefore, claims 6, 13, and 19 do not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 7, 14, and 20, recite the additional element “executing a smart contract, by the server, to record the validation and the intermediate location on a blockchain based on the blockchain consensus”. Receiving, processing, and storing data and electronic recordkeeping are generic computer functions and are well-understood, routine and conventional activities previously known to the industry. Therefore, claims 7, 14, and 20 do not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims1-5, 8-12, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chakraborty et al. (US 2020/0262305 A1, “Chakraborty”).

Regarding claims 1, 8, and 15, Chakraborty discloses a system and method for charging a network of mobile battery-operated units on the go and teaches:
determining, by a server, a location where a first transport will run out of energy (a first vehicle 2 or another entity may determine that first vehicle 2 has insufficient charge to reach the destination according to the planned route – see at least ¶ [0095]; i.e., energy will run out at a location on the route prior to the destination);
determining, by the server, a first amount of energy needed by a second transport to maneuver to the first transport at an intermediate location prior to the location and to wirelessly provide a second amount of energy to the first transport, wherein the first transport and the second transport are in motion (when entity c requires additional charge to complete a trip, computing device can suggest re-routing another entity, e.g., entity c1, to align a new route of entity c1 with the existing route of entity c – see at least ¶ [0119]; the ability of entity c1 to complete its desired trip is not compromised – see at least ¶ [0119]; detour cost for entity c1 is determined, i.e., loss of electrical charge based on re-routing of entity – see at least Fig. 11 and ¶ [0119], [0120]; i.e., the ability of c1 to complete its trip after re-routing and charging requires knowledge of the amount of charge to be transferred to entity c and the detour cost); and 
instructing, by the server, the second transport to wirelessly provide the second amount of energy at the intermediate location (once computing device determines that a charging transaction is desired or required, the computing device can communicate with participants to the charging transaction with instructions to carry out the charging transaction – see at least ¶ [0082]; replenishing supply of electrical charge can be communicated to the vehicle by a wireless electrically coupling of the charge-supplying vehicle and the battery-powered vehicle – see at least ¶ [0085]).  

Regarding claims 2 and 9, Chakraborty further teaches:
determining, by the server, the intermediate location, wherein the intermediate location is based on one or more road and environmental conditions that the first transport and the second transport will encounter (computing device 100 can make decisions related to an optimal route of each entity based on past and present traffic conditions and environmental conditions – see at least ¶ [0109]).  

Regarding claims 3 and 10, Chakraborty further teaches:
wherein the second amount of energy allows the first transport to maneuver to one or more of a charging station and a final destination (entity c is able to complete its desired trip, i.e., reach its final destination, after charging – see at least ¶ [0119]).  

Regarding claims 4, 11, and 17, Chakraborty further teaches: 
determining, by the server, a third amount of energy needed by the second transport to maneuver back to an initial location (detour cost for entity c1 is determined, i.e., loss of electrical charge based on re-routing of entity – see at least ¶ [0119], [0120]).  

Regarding claims 5, 12, and 18, Chakraborty further teaches:
determining, by the server, a position of the first transport and a position of the second transport to optimally align a transmitting module in the second transport with a receiving module in the first transport (upon determining a charging transaction is required, computing device may send a signal to command the battery-powered vehicle to change its position or location with respect to the charging vehicle to match the charging vehicle – see at least ¶ [0082]).  

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chakraborty in view of Chakraborty et al. (2021/0347275 A1, “Chakraborty II”) Zachary (US 2018/0342036 A1, “Zachary”).

Regarding claims 7, 13, and 19, Chakraborty fails to teach receiving, by the server, a validation of the intermediate location from the second transport, wherein the validation comprises a blockchain consensus between the second transport and the server.  

However, Chakraborty does disclose that the computing device that facilitates the charging transaction include a charge transaction ledger.

Chakraborty II discloses a system for a battery on wheels for charging mobile battery-operated units. Like Chakraborty, Chakraborty II discloses a charge transaction ledger, however the ledger may be a decentralized, e.g., blockchain, ledger (see ¶ [0099]). 

It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for charging a network of mobile battery-operated units on the go of Chakraborty to provide a known ledger such as a blockchain ledger, as taught by Chakraborty, to enable the computing device to schedule charge transactions (Chakraborty at ¶ [0089]).

In addition, Zachary discloses a method and system using a blockchain database for data exchange between vehicles and entities and teaches:
receiving, by the server, a validation of [information related to a transaction between vehicles] from the second transport, wherein the validation comprises a blockchain consensus between the second transport and the server (data may be reviewed by participants of the blockchain 325 who by consensus either validate or not the data to be appended to the blockchain – see at least ¶ [0096]).  

It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for charging a network of mobile battery-operated units on the go of Chakraborty and Chakraborty II to receive validation comprising blockchain consensus, as taught by Zachary, to provide a failproof validation of data before data is entered into the blockchain (Zachary at ¶ [0002]).

Regarding claims 7, 14, and 20, Zachary further teaches:
executing a smart contract, by the server, to record the validation and the intermediate location on a blockchain based on the blockchain consensus (smart contract agreement with blockchain exchange – see at least ¶ [0096]).  

It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system and method for charging a network of mobile battery-operated units on the go of Chakraborty, Chakraborty II, and Zachary to execute a smart contract, as further taught by Zachary, to provide a failproof validation of data before data is entered into the blockchain (Zachary at ¶ [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666